DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 03/16/2022 has been entered.  Claims 1-7, 9-15, and 17-20 are pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4-7, and 11-15, is/are rejected under 35 U.S.C. 103 as obvious over Aronhalt et al. (US 20130214030 A1) in view of Schellin et al. (US 20150297230 A1) and further in view of Baxter, III et al. (US 20170055996 A1).
Regarding claims 1, 11, and 14, Aronhalt et al. discloses a staple cartridge (6002), comprising: a cartridge body (6050), comprising: a longitudinal slot (6056); a deck surface(fig. 117); a plurality of staple cavities (6054) defined in said cartridge body, wherein each said staple cavity comprises a proximal end wall and a distal end wall; longitudinal slot (6056) having a longitudinal axis (6056) extending between said proximal end and said distal end, wherein said longitudinal axis bisects said staple cavity into a first side and a second side opposite said first side (fig. 117), wherein said proximal end wall and said distal end are substantially flat surfaces (fig. 117); a first lateral side extending between said proximal end and said distal end; and a second lateral side extending between said 
a plurality of projections (6048) extending from said deck surface, wherein each projection is positioned at the other of said proximal end and said distal end of each said staple cavity, wherein the outer diameter of said projection is flush with one of said proximal end wall and said distal end wall (fig. 117); and wherein said cylindrical projections are not interconnected above said deck surface; and staples (10030) removably stored in said plurality of staple cavities ([0422-0430, 0523-0531], figs. 41,114, 118);
Aronhalt et al. also teaches a wide variety projections 10013/11213/6146 that are different shaped and the plurality projections (6048/6148) are rectangular (fig. 117) extending from said deck surface, wherein said plurality of rectangular projections are positioned along first lateral side and said second lateral side of staple cavities, and wherein each said rectangular projections comprises a side that is flush with said first lateral side or said second lateral side; wherein said plurality of rectangular projections are positioned on either side of each said staple cavity at one of said proximal end and said distal end of each said staple cavity, and wherein a face of each said rectangular projections is flush with 
Aronhalt et al. does not teach having arcuate, cylindrical/radial, fillet/sphere, and substantially cubic projections extending from said deck surface, with extending on the first side and second side opposite said first side wherein said plurality of cubic projections are positioned along first lateral side and said second lateral side of staple cavities, and wherein each said cubic projection comprises a side that is flush with said first lateral side or said second lateral side; wherein said plurality of cubic projections are positioned on either side of each said staple cavity at one of said proximal end and said distal end of each said staple cavity, and wherein a face of each said cubic projection is flush with either said first lateral side or said second lateral side of each said staple cavity and wherein said cubic projections are not interconnected above said deck surface –
Schellin et al. also teaches having arcuate projections (fig. 55), cylindrical/radial, fillet/sphere, and/or a plurality of flat top pyramidal ridges (cubic like) projections (415) extending from a deck surface (490), wherein said plurality of cylindrical/radial fillet/sphere and cubic projections are 
Schellin et al. states:  “at least partially surrounding one or more staple cavity openings 410… pyramidal knurls of ridges 415 can be truncated, wherein the top of each knurl can comprise a flat top surface surrounded by inclined sides… cone-shaped knurl can comprise a circular, or at least substantially circular… extend along the lateral sides of the staple cavity… extend around the proximal ends 411 and/or the distal ends 412 of the staple cavity openings 410… knurls of ridges 415 may cover the entirety, or at least the substantial entirety, of the cartridge deck 490” [0297].
Baxter, III et al. teaches a plurality of substantially cubic projections (2152/2153/2856/2050) extending from said deck surface ([0191-0197, 0205-0206], figs. 32-36, 65-66, 73) wherein said plurality of cubic projections are positioned along first lateral side and said second lateral side of staple cavities (2120/2121), and wherein each said cubic projection comprises a side that is flush with said first lateral side or said second lateral side; wherein said plurality of cubic projections are positioned on either side of each said staple cavity at one of said proximal end and said distal end of each said staple cavity, and wherein a face of each said cubic projection is flush with either said first lateral side or said second lateral side of each said staple cavity and wherein said cubic projections are not interconnected above said deck surface ([0191-0197, 0205-0206], figs. 32-36, 65-66, 73).       
Given the teachings of Aronhalt et al. wide variety projections that are different shaped and a plurality projections are rectangular projections, it would have been obvious before the effective filing date of the claimed 
Regarding claims 2, 12-13, and 15, Aronhalt et al. discloses said cylindrical projections (10013/11213/6146, figs. 41,114, 118) are not interconnected above said deck surface ([0422-0430, 0523-0531], figs. 41,114, 118) and Baxter, III et al. also teaches gaps between said 
Regarding claims 4-7, Schellin et al. teaches having rounded/flat ends ([0296-0298], figs. 14-16) and quarter sphere shape projections and/or rounded/domed ends (3151) in which the projections are not interconnected above said deck surface ([0314], fig. 61-62) and the projections extend laterally beyond staple cavities, ([0296-0298, 0314], figs. 14-16 and 61-62).

Claim(s) 3, is/are rejected under 35 U.S.C. 103 as obvious over Aronhalt et al. (US 20130214030 A1) in view of Schellin et al. (US 20150297230 A1) in view of Baxter, III et al. (US 20170055996 A1)
and further in view of Mandakolathur Vasudevan et al. al. (US 20120241497 A1).
Regarding claim 3, Aronhalt et al. discloses having a wide variety of projections 10013/11213/6146 that are different shaped or cylindrical projections and Schellin et al. teaches having chamfers (figs. 11-14 and/or cuff portion 2057/2058 fig. 55) but Aronhalt et al./Schellin et al./Baxter, III et al. does not teach having a cylindrical projection with an end chamber.
Mandakolathur Vasudevan et al. al. teaches a cylindrical projection (10013) with an end chamber (10016, [0818, 0824] fig. 235).


Allowable Subject Matter
Claims 9-10 and 17-20 are allowed.

Reasons for Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious a staple cartridge comprising all the structural and functional limitations and further comprising a deck, staple cavities in the deck having first and second lateral sides, a plurality of radial fillet projections extending from said deck surface, wherein said plurality of radial fillet projections are positioned 
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper. See In re Fine, 837 F.2d 1071, 5 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Response to Arguments
Applicant's arguments filed 03/16/2022 have been fully considered but they are not persuasive.  With respect to claims 1, 3, and 11, Attorney argues that Aronhalt et al. and Aronhalt et al. modified by Schellin et al. does not teach having cylindrical projections.  Examiner contends Aronhalt et al. discloses projections (6048) can be cylindrical [0526].  Aronhalt et al. states: “a projection 6048, such as a post, mount, tab, and/or ridge, for example. The projection 6048 can extend from the cartridge deck” [0526].  Since at least a post is cylindrical then the projections are thus cylindrical.   Moreover, Schellin et al. also teaches having arcuate projections (fig. 55), cylindrical/radial, fillet/sphere, and/or a plurality of substantially cubic projections (415).  Schellin et al. teaches the projections (415) can be cone shaped with sharp point but also teaches “ridges 415 can comprise a plurality of cone-shaped knurls … cone-shaped knurls can be truncated, wherein the top of each knurl can comprise a flat top surface surrounded by an annular side” [0297] in which a flat top with thus makes the cone shape more of post and hence cylindrical.  Examiner contends since both Aronhalt et al. and Aronhalt et al. modified by Schellin et al. do teach having a post or flat top conical shape which is analogous to having cylindrical projections.  With respect to claim 5, attorney argues the claimed “quarter-sphere” is not taught by Schellin et al.  Examiner contends that Schellin et al. teaches quarter sphere shape projections (3151) in which hemi-spherical dome shaped 3151 has a flat surface which would result in a quarter sphere shape or a quarter or sphere size (half/hemi-shperical dome with more taken via the flat culminating top) which results in a quarter sphere shape ([0314], 61-62).   Schellin et al. states: “dome configuration can include a hemi-spherical protrusion, for example. In some instances, a dome could culminate in a flat surface” [0314].
In response to the amendments to claim 18, claims 18-20 are now indicated allowable.
Conclusion                                  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864. The examiner can normally be reached M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F LONG/Primary Examiner, Art Unit 3731